DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory of prior U.S. Patent No. 10, 761,292 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-19, 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-19, 21 are allowed in view of Terminal Disclaimer filed on 12/01/2021, and the prior art of the record fails to show or fairly suggest a camera device, as recited in claim 1, comprising: 
wherein an upper surface of the second circuit layer of the first substrate and the upper surface of the second substrate are disposed on one plane, and 
wherein a lower end of the first lens is disposed at a position lower than the position of an upper end of the second lens and higher than a position of a lower end of the second lens, in combination with other claim limitations.
Claims 2-16 are allowed as being dependent from claim 1.


wherein a lower surface of the second image sensor is disposed at a position higher than a position of an upper surface of the first image sensor, and 
wherein a lower end of the first lens is disposed at a position lower than the position of an upper end of the second lens and higher than a position of a lower end of the second lens, in combination with other claim limitations.
Claims 18-19, 21 are allowed as being dependent from claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        2/14/2022